OPINION OF THE COURT
DANIEL M. KILBRIDE, County Judge.
This cause having come on for hearing on Plaintiffs Motion for Order Compelling Discovery and on the Federal Government’s Motion for Protective Order and the Court having read the Federal Government’s response and having heard argument of counsel and being fully advised in the premises the Court finds and determines as follows:
1. This Court is of competent jurisdiction to determine whether or not the custodian of records of the United States Department of Health and Human Services, Social Security Administration may be ordered to *162disclose information from records pertaining to an individual when that individual does not specifically authorize such disclosure in writing; 5 U.S.C. Sec. 552a(b)(ll);
2. The Administrative Law Judge has previously agreed to the reasonableness of the amount of Plaintiff’s claim for attorney’s fees against the named defendant in a Supplement Security Income (SSI) case before the Social Security Administration;
3. Plaintiff is requesting to provide them with the address of defendant for the purpose of protecting service of process upon her;
4. Plaintiff failed to demonstrate a compelling public interest or compelling reason sufficient for the Court to order disclosure under an exception to the Federal Privacy Act. 5 U.S.C. Sec. 552a(b)(ll); 20 C.F.R. Sec. 401.300(e); it is therefore,
ORDERED that Plaintiff’s Motion to Compel Discovery is denied and the Federal Government’s Motion for a Protective Order quashing the deposition subpoena duces tecum issued to the Custodian of Records, Social Security Administration is granted.